CROSS, Judge.
Appellant-defendant, Rogert R. Martin, appeals an order determining him to be in contempt of court for failure to pay child support. We dismiss the appeal.
The record reflects that on November 10, 1970, at the conclusion of a hearing on appellant’s alleged failure to pay child support, the trial court orally announced it found appellant guilty of contempt of court and imposed a sentence.
On November 12, 1970, notice of appeal was filed by the appellant. On November 16, 1970, a written order bearing date November 16, 1970, finding appellant guilty of contempt of court and specifying the punishment on the hearing of November 10, 1970, was filed for record.
Florida Appellate Rule 3.2(b), 32 F.S.A., provides that appeals from final decisions, orders, judgments or decrees shall be commenced within thirty days from the rendition of the decision, order, judgment or decree. Rule 4.2(b) provides likewise for interlocutory appeals. Florida Appellate Rule 1.3 defines “rendition” of a judgment, decision, order or decree to mean that it has been reduced to writing, signed, and made a matter of record, or if recording is not required, then filed.
*7From the foregoing it is apparent that an appealable order was not rendered until November 16, 1970. Appellant’s notice of appeal filed before the rendition of the order is therefore premature and wholly ineffective to confer jurisdiction on this court. Jenkins v. Lyles, Fla.1969, 223 So.2d 740; Dam v. David, Fla.App.1969, 227 So.2d 338; see State ex rel. Herring v. Allen, Fla.1966, 189 So.2d 363. Accordingly, the appeal is dismissed.
Appeal dismissed.
REED, C. J., and OWEN, J., concur.
ORDER
Ordered, in accordance with opinion filed today, that this appeal commenced by notice filed November 12, 1970, in Case No. 67-2070 of the Circuit Court for Broward County is hereby dismissed.